DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered. 
			           Status of the Application
2.	Acknowledgement is made of the amendment received on 10/27/2022. Claims 1 & 3-15 are pending in this application. Claim 2 is canceled. Claim 15 is new. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 4, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2016/0225857) in view of Haider et al. (US 2014/0327047).
	Re claim 1, Saito teaches, Figs. 1-7, [0023, 0027, 0031-0041], a switching transistor, comprising:
-a channel layer (14) including a compound semiconductor (GaN) and having sheet electron density that is equal to or higher than 1.7x1013 cm-2;
-a barrier layer (16) on the channel layer (14), wherein the barrier layer includes a compound semiconductor (AlGaN) that is of a different type from the channel layer;
-a gate electrode (24) on the barrier layer (16);
-a source electrode (18) and a drain electrode (20) on the barrier layer (16), wherein the gate electrode (24) is between the source electrode (18) and the drain electrode (20);
-an insulation layer (23) on the barrier layer, wherein the insulation layer includes an opening (trench 21) that corresponds to a region of the gate electrode (24);
an intermediate layer (22a) on the insulation layer (23); and
a gate insulating film (22b) on the insulation intermediate layer (22a), wherein 
the intermediate layer (22a) is between the gate insulating film (22b) and the insulation layer (23),
 the gate insulating film (22b) and the intermediate layer (22a) are inside the opening (21), and
the gate electrode (24) contacts the barrier layer (16) through the gate insulating film (22b) and the intermediate layer (22a).

    PNG
    media_image1.png
    460
    713
    media_image1.png
    Greyscale

Saito does not explicitly teach sheet electron density that that equal to or higher than 1.7x1013 cm-2. 
	Haider does teach an electron density of, for example, 1x1012 to 2x1013 cm-2 [0018]. 
As taught by Haider, one of ordinary skill in the art would utilize/modify the above teaching and incorporation into Saito to obtain the channel layer with sheet electron density equal to or higher than 1.7x1013 cm-2 as claimed, because electron density of channel is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited electron density through routine experimentation to achieve desired characteristics of the formed device. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Alter, 105 USPQ 233.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Haider in combination Saito due to above reason. 
Re claim 3, Saito teaches the gate insulating film (22b) includes an oxide or a nitride [0038]. 
Re claim 4, in combination cited above, Saito teaches at least a portion of the channel includes GaN [0023], and Haider teaches at least a portion of the barrier layer includes AlxGayln1-x-yN (where 0 < x < 1, 0 < y < 1, 0 < x + y < 1) (e.g. InxAlyGa1-x-yN) [0018]. 
Re claim 7, in combination cited above, Haider teaches the source electrode and the drain electrode (128) are provided on the barrier layer (104) via an ohmic metal layer (118) [0023]. 
Re claim 12, Saito teaches the barrier layer (14) is on a silicon substrate (10) (Fig. 1, [0024]). 
4.	Claims 5, 6, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito as modified by Haider as applied to claims 1, 4 & 7 above, and further in view of Yamada (US 2017/0125545). 
The teachings of Saito/Haider have been discussed above. 
Re claims 5 & 6, Saito/Haider does not teach a spacer layer on an interface between the channel layer and the barrier layer; and the spacer includes AlN. 
Yamada teaches a spacer layer (102c) on an interface between the channel layer (102b) and the barrier layer (102d); and the spacer includes AlN (Fig. 5, [0062]).
As taught by Yamada, one of ordinary skill in the art would utilize the above teaching to obtain s spacer layer between the channel and the barrier layers as claimed, because it aids in achieving a desired compound semiconductor stacked structure and highly reliable HEMT having reduced sheet resistance. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Yamada in combination Saito/Haider due to above reason. 
Re claim 8, in combination cited above, Yamada teaches a regrowth layer (110) under the ohmic metal layer (e.g. ohmic contact), the regrowth layer includes a compound semiconductor containing a conductivity type impurity (e.g. ion implanting Si), and the regrowth layer is provided to penetrate through the barrier layer (102d) to be in contact with the channel layer (102b) (Fig. 5, [0050, 0062]).
Re claim 9, in combination cited above, Yamada teaches the regrowth layer (110) is proved in a planar shape with a minim width; and an amount of the conductivity type impurity contained by the regrowth layer is equal to or larger than 3x1020 cm-3 (e.g. 1017-1021/cm3) (claim 4) (Fig. 5). 
Saito/Haider/Yamada does not explicitly teach the minimum width that is equal to or larger than 3 um. 
Yamada does teach a thickness of about 3 um [0037].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Yamada to obtain the minimum width as claimed, because width of a layer is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited width through routine experimentation to achieve desired characteristics of the formed device. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Alter, 105 USPQ 233.
Re claim 11, in combination cited above, Yamada teaches a doping region including a conductivity type impurity (110) is in the barrier layer, wherein the doping region is under the ohmic metal layer (e.g. ohmic contact) [0050, 0062]. 
5.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito as modified by Haider as applied to claims 1 & 7 above, and further in view of Lahreche (US 2010/0038682).  
	The teachings of Saito/Haider have been discussed above. 
Re claim 10, Saito/Haider does not teach the ohmic metal layer is provided to penetrate through the barrier layer to be in contact with the channel layer. 
Lahreche teaches the ohmic metal layer (10) is provided to penetrate through the barrier layer (4) to be in contact with the channel layer (3) [0058-0059] (Fig. 2).
As taught by Lahreche, one of ordinary skill in the art would utilize the above teaching to obtain the ohmic metal layer as claimed, because it aids in achieving device with improved ohmic contact. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lahreche in combination Saito/Haider due to above reason. 
6.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beam et al. (US 2015/0200287) in view of/in combination with Saito and Haider.
	Re claim 13, Beam teaches, Fig. 7, [0059, 0060], a semiconductor module (system 700) comprising: a substrate (in system); a plurality of types of amplifiers (704, 708) on the substrate; and a switching transistor (702) provided on the substrate and coupled to the plurality of types of amplifiers. 
Beam does not teach the switching transistor includes a channel layer including a compound semiconductor and having sheet electron density that is equal to or higher than 1.7 x 1013 cm-2, a barrier layer on the channel layer, wherein the barrier layer includes a compound semiconductor that is of a different type from the channel layer, a gate electrode on the barrier layer, and a source electrode and a drain electrode on the barrier layer, wherein the gate electrode is between the source electrode and the drain electrode; an insulation layer on the barrier layer, wherein the insulation layer includes an opening that corresponds to a region of the gate electrode; an intermediate layer on the insulation layer; and a gate insulating film on the intermediate layer, wherein the intermediate layer is between the gate insulating layer and the insulation layer, the gate insulating film and the intermediate layer are inside the opening, and the gate electrode contacts the barrier layer through the gate insulating film and the intermediate layer.
Saito/Haider teaches, (see claim 1 discussed above, Saito’s Figs. 1-7, [0023, 0027, 0031-0041] & Haider [0018]), a switching transistor, comprising:
-a channel layer (14) including a compound semiconductor (GaN) and having sheet electron density that is equal to or higher than 1.7x1013 cm-2;
-a barrier layer (16) on the channel layer (14), wherein the barrier layer includes a compound semiconductor (AlGaN) that is of a different type from the channel layer;
-a gate electrode (24) on the barrier layer (16);
-a source electrode (18) and a drain electrode (20) on the barrier layer (16), wherein the gate electrode (24) is between the source electrode (18) and the drain electrode (20);
-an insulation layer (23) on the barrier layer, wherein the insulation layer includes an opening (trench 21) that corresponds to a region of the gate electrode (24);
an intermediate layer (22a) on the insulation layer (23); and
a gate insulating film (22b) on the insulation intermediate layer (22a), wherein 
the intermediate layer (22a) is between the gate insulating film (22b) and the insulation layer (23),
 the gate insulating film (22b) and the intermediate layer (22a) are inside the opening (21), and
the gate electrode (24) contacts the barrier layer (16) through the gate insulating film (22b) and the intermediate layer (22a).
As taught by Saito/Haider, one of ordinary skill in the art would utilize the above teaching to obtain the structure of the switching transistor as claimed, because it aids in achieving desired & quality switching transistor. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Saito/Haider in combination with Beam due to above reason. 
Allowable Subject Matter
7.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 15 is allowed because of the features of claim 14. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        11/1/22